Whitfield, J.,
delivered the opinion of the court.
By the terms of the contract—the policy of insurance—the appellant contracted to pay “the insured’s executors, administrators or assigns. ’ ’ The policy was assigned, and not to Mrs. Stewart. She was not the executor, administrator or assign of the insured, and had no standing in court, in this case, as plaintiff. She was a stranger to the contract. If she had an agreement with Jack for a division of the proceeds of the pol*794icy, that was a matter of contract between her and Jack with which the appellant had no concern. And it is not permissible for Jack to shut out proof competent against him by the easy choice of joining as co-plaintiff with himself one who has no standing to sue on the contract of insurance. The demurrer to plaintiff’s third plea should have been overruled.
It was error to exclude the testimony of J. A. Melton as to the conversation had with Jack as to all the policies in appellant’s company Jack had, the conversation relating to all, and to this one as embraced in all stich policies. And it was, of course, error to grant the peremptory instruction for plaintiff. We do not now pass on any other assignments of error.

JReversed and remanded.